BARNARD, P. J.:
The only question presented by this appeal is, whether the board of supervisors have any power to regulate the manner in which the superintendent of the poor shall draw the moneys in the hands of the county treasurer for the support of the poor. William Serven, Richard B. Marks and James Coates are superintendents of the poor in Rockland county. Defendant is comity treasurer. In April of this year (1878,) the board of supervisors directed the county treasurer not to pay any draft from the superintendents, payable to their own order, or to the order of either of the superintendents, out of the poor funds, nor to pay any draft unless the object for which the money was *125to be paid was specified in the order. The draft in question is payable to the order of one superintendent, and signed by the other two, and does not specify the object for which the money is to be used. We think the supervisors exceeded their powers. The superintendents are a corporation, with the ordinary powers-of a corporation, for public purposes. (1 R. S., 617, § 16.)
Among the duties they are required to do is the purchase of furniture, implements and materials for the support of the poor. (1R. S., 617, § 16, sub. 4.) “ They are empowered to draw from time to time, on the county treasurer, for all necessary expenses incurred in the discharge of these duties, which drafts shall be paid by him out of the moneys placed in his hands for the support of the poor.”
The superintendents give security that they will render a true account of all moneys received and expended, to the supervisors, and the supervisors audit the account. It will be seen that the superintendents are an independent board. They can purchase independently, and draw moneys from the. county treasury independently. The expenditure is to be submitted to the board of supervisors. If after the settlement of the accounts there is any sum due to the people fi’Qm the superintendents, the bond would be enforced.
The order should be affirmed, with costs.
Gilbert, J., concurred; DyioiaN, J., not sitting.
Order affirmed, with costs and disbursements.